Citation Nr: 1510420	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease. 

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for recurring bad dreams.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for peripheral artery disease, lumbar spine disability, recurring bad dreams, and hypertension and granted service connection for ischemic heart disease, with a 30 percent rating assigned, effective July 12, 2010.  

The Veteran provided testimony during a hearing before the undersigned at the RO in October 2014.  A transcript is of record.  

In October 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Peripheral artery disease is proximately related to service-connected ischemic heart disease.  

2.  A lumbar spine disability was not incurred during or as a result of service.  

3.  A disability manifested by recurring bad dreams has not been demonstrated.  

4.  Ischemic heart disease has been productive of a workload greater than 5 METs and left ventricular dysfunction with an ejection fraction greater than 50 percent, without an episode of acute congestive heart failure in the past year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral artery disease are met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for service connection for a lumbar disability are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a disability manifested by recurring bad dreams are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for an initial rating in excess of 30 percent for ischemic heart disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

Regarding peripheral artery disease, as the Board is granting service connection, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (West 2014); VAOPGCPREC 5-2004.

Regarding the ischemic heart disease claim, the appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claimed lumbar spine disability and recurring bad dreams, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claims involving a lumbar spine disability and recurring bad dreams but has determined that no such examination or opinion is required.  Regarding the lumbar spine, the Veteran testified during the Board hearing that he did not actually have a back disability.  Rather his symptoms were more related to peripheral artery disease, for which service connection is granted herein.  In addition, although the medical evidence demonstrates current lumbar spine stenosis, a disc bulge and arthrosis, the Veteran testified during the Board hearing that he did not incur any lumbar spine injury during service.  As such, an examination is not warranted.  

Regarding the claimed recurring bad dreams, the record does not demonstrate, nor has the Veteran reported, that he has been diagnosed with any disability associated with or manifested by recurring bad dreams.  The file does not demonstrate any psychiatric treatment or diagnoses.  Recurring bad dreams, in and of themselves, are not a disability for VA compensation purposes.  As such, an examination is not warranted.  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



Peripheral Artery Disease

The Veteran contends that his currently diagnosed peripheral artery disease is proximately related to service-connected ischemic heart disease.  Service connection is provided for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  

A VA opinion was obtained in December 2012 by a VA physician, who stated that although there is an associated in the pathogenesis (atherosclerosis) and risk factors in coronary artery disease and lower extremity artery disease, one does not cause the other.  The physician then listed several other known peripheral artery disease risk factors in this Veteran, including his age, smoking history, male gender, family history, hypertension, and dyslipidemia.  The Board notes that there is no indication that the opining VA physician is a cardiologist, and a search of the Gulf Coast Veterans Health Care System physicians list on the Internet reveals that she may instead specialize in Internal Medicine.   

The Veteran submitted an October 2014 statement from his treating cardiologist, which stated that the Veteran has both coronary artery disease and peripheral artery disease.  The etiology of both diseases, according to his cardiologist, is atherosclerosis.  The Board notes that the Veteran is service-connected for ischemic heart disease, which includes atherosclerosis.  38 C.F.R. § 3.309 (e) (2014).  

The Board finds that at the very least, the evidence of record is in equipoise.  While the VA physician stated that there is no medical nexus between service-connected ischemic heart disease and peripheral artery disease and listed other potential causes relevant to the Veteran, his treating cardiologist specifically found that there is a medical nexus between the two in the Veteran's case.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's service-connected ischemic heart disease and peripheral artery disease; therefore, service connection is granted.  38 U.S.C.A. § 5107(b).



Lumbar Spine Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2014). 

During the Board hearing, the Veteran testified that he does not actually have back problems, but rather he has pain related to his peripheral artery disease going down his legs.  He specifically stated that he was not diagnosed with any lumbar spine injuries during service.  See Board Hearing Transcript (Tr.), pages 17-19.

Although the medical evidence demonstrates current lumbar stenosis, a disc bulge, and arthrosis, there is no evidence of record linking either disability to service.  Service treatment records are negative for any diagnoses or treatment for back-related symptoms or injuries during service and the Veteran, himself, stated that he did not have any lumbar spine injuries during service.  Id.

As such, the Board finds that service connection for a lumbar spine disability is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Recurring Bad Dreams

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran reported during the October 2014 Board hearing that he has had recurring bad dreams accompanied by cold sweats and trouble sleeping for 20 years or longer.  He reported that he did not have the dreams during service, that they began several years after service, and that some of the dreams are about service.  He reported that he had not been treated or seen at a medical facility for the bad dreams.  When asked whether he had been treated for or diagnosed with a psychiatric disability, he said no.  He did remember that he was given medication once to help with his sleep-related problems, but he couldn't take the medication because it made him jittery.  See Board Hearing Tr. at 22-24.

The medical evidence of record does not demonstrate any treatment for or diagnosis of a disability manifested by bad dreams and, as explained during the Board hearing, bad dreams alone do not qualify as a disability for VA compensation purposes.  VA treatment records document his reports in April 2013 of trouble sleeping and sweating at night, but there was no mention of bad dreams and the impression was of possible sleep apnea.  He was prescribed a medication that would help with his neuropathy and sleep at that time.  In July 2013, he reported that he was sleeping well, handling stress well, and not feeling down, depressed, or hopeless.  

As the evidence does not demonstrate a qualifying disability manifested by bad dreams, service connection is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Ischemic Heart Disease

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's ischemic heart disease is evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017 (2014).  This diagnostic code evaluates coronary artery bypass surgery, and provides that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Thereafter, in relevant part, a 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Board notes that the Veteran has not had coronary artery bypass surgery during the current claim, which was submitted in July 2010.  Therefore, in order to receive a higher initial rating for ischemic heart disease, the evidence must demonstrate more than one episode of acute congestive heart failure in the past year, a workload of five METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  

The file does not demonstrate any episodes of congestive heart failure.  A December 2010 VA examiner specifically noted that the Veteran does not have congestive heart failure.  Similarly, an August 2013 VA examiner found no evidence of congestive heart failure.  Private and VA treatment records are negative for findings of congestive heart failure.  Therefore, a higher initial rating is not warranted on this basis.  

In addition, the evidence does not demonstrate a workload of five METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  During the December 2010 VA examination, a stress test was medically contraindicated due to fatigue and angina.  However, the estimated METs level was greater than five and up to seven, which is consistent with doing things like golfing without a cart or mowing the grass with a push mower.  An echocardiogram revealed an ejection fraction of 60 percent.    

Private treatment records include a September 2010 stress test which revealed METS of 10.1, left ventricular ejection fraction of 60 percent, and good exercise tolerance.  During an October 2010 cardiovascular catheterization, the left ventricular ejection fraction was estimated to be between 55 and 60 percent.  

Upon examination in August 2013, the estimated METs was between seven and ten with dyspnea and fatigue, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging.  This estimation was provided based upon the Veteran's reported symptoms.  An echocardiogram revealed an ejection fraction of 70 percent.  The Veteran reported that he walked two miles a day and that the ischemic heart disease did not impact his ability to work.  Based on the forgoing, the examiner noted minimal functional impairment due to his ischemic heart disease.  

At no time throughout this appeal has the METs or left ventricular ejection fraction readings required for a higher initial rating for ischemic heart disease been demonstrated or estimated.  Given the foregoing, a schedular rating in excess of the 30 percent disability rating assigned is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's ischemic heart disease, as it is manifested, at most, by decreased left ventricular function, dyspnea, fatigue, angina, and dizziness, and the rating criteria are based specifically on such a loss.  38 C.F.R. § 4.85.  His disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

In addition, the Veteran has not alleged unemployability due to ischemic heart disease, and there is no other evidence of unemployability.  He testified during the Board hearing that he retired in 2011 because it was getting difficult to stand for long periods of time.  He specifically attributed this to his peripheral artery disease.  The Board notes that during the most recent VA examination in August 2013, the Veteran reported that he walked two miles a day and that the ischemic heart disease did not impact his ability to work.  Based on the forgoing, the examiner noted minimal functional impairment due to his ischemic heart disease.  There is no indication that his disability has worsened in severity since that examination.  Thus, further consideration of entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16 (2014).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for peripheral artery disease is granted.  

Service connection for a lumbar spine disability is denied.  

Service connection for recurring bad dreams is denied.  

An initial rating in excess of 30 percent for ischemic heart disease is denied.  


REMAND

The Veteran contends that he incurred hypertension as a result of his service-connected ischemic heart disease.  Given that an etiology opinion has not yet been obtained regarding this issue and that service connection is now in effect for peripheral artery disease, the Board finds that a remand is necessary for a VA examination and nexus opinion.  
All outstanding records of ongoing VA or private treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA medical records, including those created since September 2013, and associate them with the record.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine the etiology of current hypertension.  The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension had onset in service or is otherwise related to a disease or injury in service.

Then, to the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's hypertension was either (a) proximately caused by or (b) proximately aggravated by his service-connected ischemic heart disease and/or service-connected peripheral artery disease.  If the examiner states that hypertension is aggravated by service-connected ischemic heart disease and/or service-connected peripheral artery disease, although not directly caused by it/them, the examiner should indicate the degree of additional impairment caused by the service-connected disability(s) beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, readjudicate the claim, and if necessary, furnish the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


